Title: To Thomas Jefferson from Bernard Peyton, 14 July 1824
From: Peyton, Bernard
To: Jefferson, Thomas


                        My Dear Sir,
                        
                            City of Washington
                            14 July 1824
                    I had the satisfaction to find, on my arrival here, to-day, your esteemd favor of the 11th:, with the enclosures, for which I am sincerely thankful—I calld on the President to-day, & delivd him your letter, he recd me kindly, but looked much fatigued & worn out with public duties,—he sets out, for Albemarle, in a few days:—The other letters you were so good as to send me, I shall deliver in person—I will attend particularly to the pure Tin you mention, & if you think of any thing else I can serve you in, while to the North, do write me, & I will attend to it with great satisfaction, I assure you—With the sincerest regard Dr Sir, Yours very Truly
                        Bernard Peyton